\DO°\)C\U\J>wN-‘

NNNNNNNNN___¢__¢_o-¢_¢__o
Oo\lo\Ul-PWN_Q\CO°\I@U\J>WN'-‘O

 

 

Case 3:17-cv-00551-RCJ-CBC Document 23 |'-'iled 03/25/19 Page 1 of 3

AARON D. FORD
Attomey General

DARBY G. PHELPS, Bar No. 14599
Deputy Attomey General

State of Nevada

Bureau of Litigation

Public Safety Division

100 N. Carson Street

Carson City, Nevada 89701 -4717

Tel: (775) 684-1159

E-mai|: dphelps@ag.nv.gov

Attorneysfor Defendant
Gene Yup

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

JOHN D. REDMAN,
Case No. 3:l7-cv~00551~RCJ-CBC

Plaintiff,
v. DEFENDANT’S MOTION FOR EXTENSION
OF TIME TO FILE A RESPONS!VE
R. ARANAS, et al., PLEADING
(FIRST REQUEST)
Defendants

 

Defendant Gene Yup, by and through counsel, Aaron D. Ford, Attomey Gene..'al of the State of
Nevada, and Darby G. Phe|ps, Deputy Attomey General, hereby file Defendant’s Motion for Extension of
Time to File a Responsive Pleading. This Motion is based on Federal Rule of Civil Procedure
6(b)(l)(A), the following Memorandum of Points and Authorities, and all papers and pleadings on file
in this action.

MEMORANDUM OF POINTS AND AUTHORITIES

Plaintiff filed a Motion for Leave to File 3"' Amended Comp|aint (“Plaintiff’s Motion”) on
February 6, 2019. ECF No. 20. Defendant filed Defendant’s Non-Opposition to Plaintift`s Motion for
Leave to File a Third Amended Comp|aint on February 19, 2019. ECF No. 22. The Court has not yet
issued a decision on Plaintiff`s Motion, Defendant’s responsive pleading to l’laintift’s Second
Amended Comp|aint is due March 25, 2019. Defendant requests a ten (IO) day extension of time with
which to tile a responsive pleading from either (l) the date the Court enters an order denying Plaintift’s

Motion, or (2) the date the Court enters a screening order on the proposed Third Amended Comp|aint.

l

 

©QQ\IO\LAJRWN-‘

NNNNNNNNN_¢-¢___¢__»___
m\lo\'~/l-PWN_Q\°®\’°\§I\PWN_‘C

ii

 

 

Case 3:17-cv-00551-RCJ-CBC Document 23 Filed 03/25/19 Page 2 of 3

Federa| Ru|e of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

When an act may or must be done within a specified time, the court ma.y,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if toe
party failed to act because of excusable neglect.

Defendant’s request is timely and its limited nature will not hinder or prejudice Plaintiff’s case.

ln light of the pendency of Plaintift"s Motion, Defendant respectfully requests a ten (10) day
extension of time with which to file a responsive pleading from either (l) the date the Court enters an
order denying Plaintift`s Motion, or (2) the date the Court enters a screening order on the proposed
Third Amended Comp|aint.

DATED this 25th day of March, 2019.

AARON D. FORD
Attomey General

By:
DARBY G. PHELPS
Deputy Attorney General
State of Nevada
Bureau of Litigation
Public Safety Division

Attorneys for Defendant

 

DATED§ Zf ll ¢Z@!éi __

 

\C®\lo\Ll\-BL»JN¢-‘

®\IC\M¢PWN_O©®\]QMJ>WN_O

 

 

Case 3:17-cv-00551~RCJ-CBC Document 23 Filed 03/25/19 Page 3 of 3

CERTIFICATE OF SERVICE
l certify that l am an employee of the Office of the Attomey General, State of Nevada, and that
on this 25th day of March, 2019, I caused to be served a copy of the foregoing, DEFENDANT’S
MOTION FOR EXTENSION OF TIME TO FILE A RESPONSIVE PLEADING (FIRST
REQUEST), by U.S. District Court CM/CEF E|ectronic Filing on:

John D. Redman, #1081653

Care of NNCC Law Librarian
Northem Nevada Correctional Center
P.O. Box 7000

Carson City, NV 89702
lawlibrary@doc.nv.gov

limwa

A\i einployee of the “
Office of the Attomey General

 

